DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2, 4-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Longhurst et al. (US 20130050245) in view of Liang (US 5579031).
Considering claim 1, Longhurst discloses a method comprising: mapping a first color of a first image of a scene to a second color of a second image of the scene, the first color of the first image being defined by a combination of real primary colors (e.g., RGB color combination) of a first display technology (e.g., input device or medium), the second color of the second image being determined by mapping at least one of the real primary colors of the first display technology to at least one [virtual] primary color for a second display technology (e.g., target/destination/output display, device or medium) (e.g., methods for altering image data to take into account capabilities of displays on which the image data will be displayed; methods for driving displays to reproduce image 

Accordingly, it would have been obvious to one of artisan skill in the art before the effective filing date of the invention to modify the teaching of Longhurst to include mapping at least one of the real primary colors (RGB) of the first display technology (14) to at least one virtual primary color (R’G’B’) for a second display technology (24), in the same conventional manner as taught by Liang; in order to match the color primaries from one display device or medium to color primaries of other display device[s] or medium.
As per claim 2, Longhurst discloses the at least one [virtual] primary color is outside a color gamut defined by the real primary colors of the second display technology; and the second color of the second image is within the color gamut defined by the real primary colors of the second display technology. See paragraphs 38 and 44 and the rationale above with respect to claim 1 for reason of obviousness.
As per claim 4, Longhurst discloses the first color of the first image is in a gamut of a first display device; and the second color of the second image is in a gamut of a second display device, the gamut of the second display device being different from the gamut of the first display device. See paragraphs 35-38 and 44.

The additional features of claims 7-8 can be easily derived by a person skilled in the art from the feature of Longhurst, considering that Longhurst teaches transforming the image data into the second color space via an intermediate color space transformation, wherein the intermediate color space may, for example, be an XYZ color space (see paragraph 38).
As per claim 8, Longhurst discloses the mapping the first color of the first image to the second color of the second image comprises: mapping the color in the X-Y-Z color space to the second color of the second image. See paragraph 97.
The additional feature of claim 9 can be easily derived by a person skilled in the art from the feature of Longhurst, considering that Longhurst teaches processing pixels in parallel or sequentially, in any order, or in some combination (see paragraph 42 in Longhurst) and using the XYZ color space (see paragraph 38 in Longhurst).
Claim 10 relates to a method that receives a first image for processing and transform said first image to a second image for display by a display device having the 
Claim 11 is rejected under the same rationale as claim 4.
Claim 12 recites features that are substantially similar to those of claims 5-6 and, thus, are rejected under the same rationale.
The subject matter of claim 13 relates to a non-transitory computer-readable medium. The features of claim 13 are substantially the same as those of claim 1 except the invention category. Accordingly, the same reasoning as in claim 1 applies to claim 13.
Claim 14 is rejected under the same rationale as claim 2.
Claim 16 is rejected under the same rationale as claim 4.
Claims 17-18 are rejected under the same rationale as claims 5-6.
Claims 19-20 recites features that are substantially similar to those of claims 7-9 and, thus, are rejected under the same rationale.

s 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Longhurst et al. (US 20130050245) in view of Liang (US 5579031) and further in view of Belik et al. (US 20080165204).
As per claim 3, Longhurst fails to teach the mapping the first color of the first image to the second color of the second image is performed using at least one empirically determined transform matrix, which is disclosed by Belik (see paragraphs 65-67). 
Accordingly, it would have been obvious to one of artisan skill in the art before the effective filing date of the invention to modify the teachings of Longhurst and Liang to include color mapping performed using at least one empirically determined transform matrix, in the same conventional manner as taught by Belik; in order to linearly transform primary colors or points from different images by altering the default coordinate system and map the original coordinates (x, y) to this new coordinate system: (x', y').
Claim 15 is rejected under the same rationale as claim 3.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more 
6.	Claims 1, 10 AND 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10 and 14 of U.S. Patent No. 10675117, hereinafter the ’17 patent.  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1, 10 AND 13 which are not explicitly recited in claims 1, 10 AND 14, respectively, of the ’17 patent, would have been obvious to one of ordinary skill in the art before the effective filling date of the invention and would have been interpreted equivalent to those limitations recited in the US patent, as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
For instance, all the steps required for performing the features of claim 1 in the instant application to result in processing and transforming a first [pixel] image to a second [pixel] image for display by a display device having a second display technology are all acts designed to encompass the features of claim 1 of the ‘17 patent. 
The only distinction between the present application claim 1 and claim 1 of the ‘17 patent is that claim 1 of the instant application is a broader version of what is cited in claim 1 of the ‘17 patent.  Thus, it is concluded that when taking into consideration the teachings of claim 1 of the ‘17 patent with the features disclosed by claim 1 of the instant application, it is clear that there are no structural and functional differences between the claim sets. The instant application claim 1 is an obvious variation thereof the invention found in claim 1 of the ‘17 patent.  The same can be said when method claim 10 of the instant application is compared with 10 of the ‘17 patent and when computer-readable medium claim 13 of 
While the features of an apparatus may be recited either functionally or structurally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art if the prior art apparatus teaches all the structural and functional limitations of the claim. In the present case, the instant application’s claims are not structurally and/or functionally distinguishable from the claims of the ‘17 patent.  Further, the extent that the instant application claims are broaden and therefore generic to instant claimed invention, In re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a patent. Thus, the granting of the current application would infringe with the claimed invention of the ‘17 patent. 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Basler et al. (US 20130063496) discloses a display system that comprise two or more color primary emitters that each comprise a color gamut, such that when the color gamuts are driven in a field sequential pattern, the resulting overall gamut is substantially wider.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO KE can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        


01/15/2021